By the Court,

Woodworth, J.
In accordance with the-liberal principle of amendments which has latterly obtained, and by which the ends of justice are so greatly promoted, the court feel not-disposed to interfere with the exercise of discretion by the common pleas in this case. They do not perceive that the amendment violates- any rule of law; and unless it had been allowed, it is doubtful whether- the plaintiff in the suit below would not have been remediless. The motion for a mandamus is denied.